        Case 3:20-cv-01538-RAM Document 147 Filed 09/01/21 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    MCDP PHOENIX SERVICE PTE. LTD.,

          Plaintiff

                v.                       CIVIL NO. 20-1538(RAM)

    FIRST FINANCIAL INTERNATIONAL
    BANK INC.,

          Defendant


                             OPINION AND ORDER1

RAÚL M. ARIAS-MARXUACH, District Judge

        Pending before the Court is putative intervenor B High House

International, PTE, Ltd.’s (“BHHI”) Motion for Relief Under Rule

60 (b)(1) and (2) (“Rule 60(b) Motion”). (Docket No. 103). After

reviewing the parties’ submissions, the Court DENIES the Rule 60(b)

Motion for reasons set forth below. Given that BHHI is no longer

a party to the case at bar, the Court hereby also DENIES its

Expedited Motion to Unseal Pleading (Dkt. No. 39) Or In The

Alternative For Access (“Expedited Motion”). (Docket No. 114).

                          I. PROCEDURAL BACKGROUND

        On October 8, 2020, MCDP Phoenix Services PTE, LTD (“MCDP”)

filed    suit   (the    “Complaint”)   against   Defendant   First   Finance

International Bank (“FFIB”), among other defendants. (Docket No.


1 Natasha Ramos-Ayala, a rising third-year student at the University of Puerto
Rico School of Law, assisted in the preparation of this Opinion and Order.
         Case 3:20-cv-01538-RAM Document 147 Filed 09/01/21 Page 2 of 7
Civil No. 20-1538(RAM)                                                    2


1). The Complaint avers FFIB froze money in MCDP's account without

prior written notice and seeks to recover damages. Id. at 5-6, 8.

        On January 8, 2021, BHHI filed a Motion to Intervene seeking

to join the fray as plaintiff-intervenor in the action between

MCDP and FFIB. (Docket No. 40 at 2 and 19). Having reviewed BHHI’s

and MCDP’s briefing, the Court entered an Opinion and Order denying

BHHI’s petition on May 17, 2021. (Docket Nos. 51, 60 and 69). The

Court denied intervention because: (1) it lacked diversity and

alienage jurisdiction over a civil action between BHHI and MCDP

given that both are citizens of Singapore and therefore aliens;

(2) it lacked supplemental jurisdiction over BHHI's claims as

BHHI's interests were averse to MCDP's interests and not to FFIB's;

and (3) BHHI failed to show it was a necessary but dispensable

party and that its interest in the funds arose after the suit was

commenced. (Docket No. 69 at 9-12). BHHI failed to appeal.

        On July 22, 2021, BHHI filed a Rule 60(b) Motion requesting

reconsideration of the denial of intervention under Fed. R. Civ.

P. Rule 60 (B)(1), and (2) (“Rule 60(b)”).2 (Docket Nos. 103 and


2   In its relevant part, Fed. R. Civ. P. 60(b) states:

              On motion and just terms, the court may relieve a party
              or its legal representative from a final judgment,
              order, or proceeding for the following reasons:

               (1): for mistake, inadvertence, surprise or excusable
              neglect[.]

               (2): newly discovered evidence that, with reasonable
              diligence, could not have been discovered in time to
              move for a new trial under Rule 59(b)[.]
     Case 3:20-cv-01538-RAM Document 147 Filed 09/01/21 Page 3 of 7
Civil No. 20-1538(RAM)                                                           3


105). BHHI argues the Court should reconsider the denial of

intervention because it “has the right to intervene in the action”

or “in the alternative, BHHI submits that this Court should

exercise its discretion and permit its intervention.” Id. at 28.

     On    August    5,   2021,    MCDP    filed    a    Ne    Recipiatur   Motion

contending the Rule 60(b) Motion was “untimely, and duplicative”

after the Court’s previous denial of intervention. (Docket No. 121

at 1). MCDP argues BHHI “is not and has never been a party in this

case.” Id. On August 20, 2021, BHHI filed a reply averring the

Rule 60(b) Motion was timely and that it could not have obtained

new evidence, which it attaches to its reply, regarding one of

MCDP’s processing agents and which allegedly shows the funds at

FFBI belong to BHHI sooner. (Docket No. 132, 134, 143 and 145). On

August 27, 2021, MCDP filed a sur reply stating that BHHI’s reply

simply reiterates its Rule 60(b) Motion’s arguments and that

exhibits proffered by BHHI fail to establish a sufficient link

showing the funds received by FFIB from MCDP belong to BHHI to

warrant BHHI’s intervention. (Docket No. 138). On August 31, 2021,

BHHI filed a request to file a sur-sur reply, but it was denied by

this Court. (Docket Nos. 141 and 142). The Court agrees with MCDP.

                                  II. DISCUSSION

     According to the United States Supreme Court, “an order

prevent[ing] a putative intervenor from becoming a party in any

respect,    [is     an]   order    []     subject       to    immediate   review.”
      Case 3:20-cv-01538-RAM Document 147 Filed 09/01/21 Page 4 of 7
Civil No. 20-1538(RAM)                                                       4


Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 377

(1987) (citing Railroad Trainmen v. Baltimore & Ohio R. Co., 331

U.S. 519, 524–525 (1947)) (emphasis in original). The First Circuit

echoed   this   stating   “[an]   order    flatly   denying     a   motion   to

intervene in a judicial proceeding is an immediately appealable

collateral order.” Rhode Island v. U.S. E.P.A., 378 F.3d 19, 26

(1st Cir. 2004). Further, United States Courts of Appeals have

explained that “the denial [of intervention as of right] must be

appealed   on   interlocutory     basis   since   denial   of   intervention

‘terminates’ applicant's participation in litigation and bars

applicant from appealing later judgment.” United States v. City of

Oakland, 958 F.2d 300, 302 (9th Cir. 1992) (citing Stringfellow,

480 U.S. at 377-378 (1987)); see also Bridges v. Dep't of Maryland

State Police, 441 F.3d 197, 207 (4th Cir. 2006) (“[H]ad the would-

be plaintiffs filed a motion to intervene under Rule 24(b) [. .

.], the denial of their motion would be treated as a final judgment

that is appealable.”) (citing Stringfellow, 480 U.S. at 377 and 7C

Wright, Miller & Kane, Federal Practice & Procedure § 1923 (2005

Supp.)).

     The May 17, 2021 Order denying BHHI’s request to intervene

was immediately appealable to the United States Court of Appeals

for the First Circuit within thirty (30) days. See Credit Francais

Int'l, S.A. v. Bio-Vita, Ltd., 78 F.3d 698, 703 (1st Cir. 1996)

(holding that an appeal of a denial of intervention “cannot be
        Case 3:20-cv-01538-RAM Document 147 Filed 09/01/21 Page 5 of 7
Civil No. 20-1538(RAM)                                                              5


kept in reserve; it must be taken within thirty days of the entry

of the order, or not at all.” (citing B.H. by Pierce v. Murphy,

984 F.2d 196, 199 (7th Cir. 1993)) (emphasis added); see also In

re Efron, 746 F.3d 30, 34 (1st Cir. 2014) (“[T]he courts of appeals

have jurisdiction, on an interlocutory basis, to review the denial

of motions to intervene as of right.”); Pub. Serv. Co. of New

Hampshire v. Patch, 136 F.3d 197, 204 (1st Cir. 1998). Here, BHHI

failed to appeal within this timeframe.

        Furthermore, the District Court for the District of Puerto

Rico has previously denied Rule 60(b) motions for lack of standing.

For example, in Local 1575, Intern. Longshoremen Ass’n AFL-CIO v.

NPR, Inc., the District Court held that petitioners “lack the

necessary    standing    in    order     to    invoke    relief   from       judgment

[pursuant to Rule 60(b)] . . . [because they] are neither a party

nor legal representatives in this case.” Local 1575, Intern.

Longshoremen Ass’n AFL-CIO v. NPR, Inc., 217 F.R.D. 99, 102 (D.P.R.

2003) (emphasis added). Similarly, BHHI is not a party in this

action and cannot seek relief under Rule 60(b). See Ericsson Inc.

v. InterDigital Commc'ns Corp., 418 F.3d 1217, 1224 (Fed. Cir.

2005)    (reversing   lower     court’s       decision   to   permit     a   party’s

intervention and holding that “[w]ithout intervention, there is no

proper    party   with   standing      to     be   afforded   relief   under Rule

60(b)”);    Alternative       Research      and    Development    Foundation      v.

Veneman, 262 F.3d 406, 411 (D.C. Cir. 2001) (holding that the
        Case 3:20-cv-01538-RAM Document 147 Filed 09/01/21 Page 6 of 7
Civil No. 20-1538(RAM)                                                        6


“[putative intervenor] is not a party to the action and lacks

standing to appeal from either the stipulation of dismissal or the

order denying its Rule 60(b) motion” challenging the dismissal).

Other District Courts have issued similar rulings. See e.g., TD

Ameritrade, Inc. v. Kelley, 2021 WL 918621, at *4 (S.D.N.Y. 2021)

(“[A] third party denied permission to intervene may not bring a

Rule 60(b) motion, because [it] is neither a party nor its legal

representative.”); Finch v. Covil Corp., 2020 WL 6063054, at *6

(M.D.N.C. 2020) (finding that because plaintiff’s insurer’s Rule

24 motion was denied for untimeliness, the insurer’s subsequent

Rule 60 motion should also be denied because it was not a party).

     Moreover,       the   record      does     not      evince   exceptional

circumstances warranting a finding that BHHI has a right to request

reconsideration pursuant to Fed. R. Civ. P. 60(b). See Irvin v.

Harris, 944 F.3d 63, 69 (2d Cir. 2019) (holding that non-parties

have a right to bring Rule 60(b) motions under certain exceptional

circumstances); see also Bridgeport Music, Inc. v. Smith, 714 F.3d

932, 940 (6th Cir. 2013) (noting that “[t]he general rule is that

one must either be a party or a party's legal representative in

order    to   have   standing   to   bring    any Rule    60(b)   motion”   but

collecting cases where exceptions have been made); State Farm Fire

& Cas. Co. v. Spector, 2016 WL 8668295, at *8 (E.D. Pa. 2016)

(denying a nonparty’s Rule 60(b) motion because “[h]is assertions

that his recovery in the underlying tort litigation will be
     Case 3:20-cv-01538-RAM Document 147 Filed 09/01/21 Page 7 of 7
Civil No. 20-1538(RAM)                                                        7


affected,    taken   alone,   does    not    constitute     an   ‘extreme’   or

‘unexpected’ hardship” warranting the Court’s reconsideration of

a previous dismissal of the complaint). Hence, the determination

denying BHHI’s intervention still stands. (Docket No. 69).

     Lastly, also pending before the Court is BHHI’s Expedited

Motion. (Docket No. 114). Given that BHHI is not a party to the

case at bar, its motion at Docket No. 114 is DENIED. Nevertheless,

after re-examining the contents of the Motion to Disburse Funds

From The Clerk Of The Court’s Account (Docket No. 39) and its

accompanying    exhibits,     the    Court   sua   sponte    eliminates      the

restricted ex parte setting on the motion at Docket No. 39.

                                III. CONCLUSION

     BHHI did not present any new argument that can confer it “non-

party standing” to bring a Rule 60(b) motion. Moreover, the review

of the denial of intervention is no longer within this Court’s

jurisdiction. Thus, BHHI’s Motion for Relief Under Rule 60 (b)(1)

and (2)     is hereby   DENIED. Likewise, the Court              DENIES   BHHI’s

Expedited Motion to Unseal Pleading (Dkt. No. 39) Or In The

Alternative For Access at Docket No. 114. Docket No. 39’s ex-parte

setting is lifted.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 1st day of September 2021.

                                              S/ RAÚL M. ARIAS-MARXUACH
                                             United States District Judge
